Citation Nr: 1227452	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of left ankle fracture, status post open reduction internal fixation (ORIF).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  He also claims subsequent service in the Navy Reserve and additional service in the Merchant Marines. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has testified before the undersigned Acting Veterans Law Judge at the RO in May 2012. A transcript of the hearing has been associated with the record.

The Board also notes that since the last Supplemental Statement of the Case (SSOC) the Veteran has submitted additional evidence to support his claim.  However, in May 2012, he waived initial RO consideration of the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for residuals of left ankle fracture, status post ORIF.  The Veteran served on active duty from July 1994 to July 1998.  The evidence shows that post service, in November 1999, the Veteran was involved in a motor vehicle accident which caused injury to his left ankle and required surgery.  In September 2001, he had removal of hardware of the left ankle.  

The Veteran asserts that he thereafter reenlisted in the Reserves in 2002.  Treatment records show that he complained of left ankle pain in March 2005 at which time a history of motor vehicle accident three years prior was noted.  The Veteran had left ankle fusion surgery in April 2005.  As a result, he was placed on temporary profile.  

The Veteran argues that his service in the Reserves aggravated his preexisting left ankle disability.  Although he fractured his left ankle in 1999, he argues that he recovered from that injury and reenlisted with the Navy.  He maintains that the duties he then performed in the Navy Reserves and Merchant Marines from 2002 to 2011 aggravated his left ankle fracture.  

After review of the record, the Board finds that further development is needed.  To that end, the Veteran's dates of service have yet to be verified to include service in the Navy Reserves and Merchant Marines from 2002 to 2011.  On remand, the RO should attempt to verify all periods of service.  

In addition, there is an indication that the Veteran is or has been in receipt of Social Security Administration (SSA) disability benefits.  Consequently, on remand, an effort should also be made to obtain all of the records associated with the Veteran's claim for SSA disability benefits.

Also, the Veteran's representative has indicated that not all of the Veteran's service treatment records have been obtained.  As the Veteran's has put VA on notice of records that may be missing from his file and that such may be relevant to the claims on appeal, the Board finds that a remand is warranted to obtain these records and associate them with the file.

Lastly, the Veteran has not been afforded a VA examination in relation to his claim.  In this regard, it is clear that the Veteran had a left ankle injury prior to reenlistment.  The record also shows the need for an ankle fusion during his Reserve service and the placement on temporary profile.  In view of the Board, a remand for a VA examination is warranted to determine if the Veteran's left ankle fracture was aggravated during a period of qualifying active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department office, and request verification of the Veteran's qualifying active service, to include all periods of active and inactive duty training in the Navy Reserves and Merchant Marines.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), should be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile. In the event that it is determined that the records are unavailable, the Veteran should also be provided with appropriate notice under 38 C.F.R. § 3.159(c), and given an opportunity to respond.

2. Contact the Veteran and, after he is informed of what records are of file, ask him to specifically identify which service treatment records are missing from the file.  Once the requested information is provided, obtain and associate with the file the identified service treatment records.  If no records are available, such should be noted in the record. 

3. Request, directly from the SSA, complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts to fulfill this development should be documented in the claims file, and if the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4. After the above development has been completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his left ankle disability.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All appropriate tests should be conducted. 

Specifically, the VA examiner's opinion should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle fracture was aggravated (increased in severity beyond the natural progression of the disorder) during a period of qualifying active service.  The examiner must provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  

5. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


